              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF WISCONSIN

DONALD J. TRUMP,

         Plaintiff,

    v.                                 Case No. 20-CV-1785

THE WISCONSIN ELECTIONS
COMMISSION, et al.,

         Defendants.


 BRIEF OF WISCONSIN ELECTIONS COMMISSION AND ITS MEMBERS
        AND SECRETARY OF STATE DOUGLAS LAFOLLETTE
         IN SUPPORT OF THEIR MOTION TO DISMISS AND
             IN OPPOSITION TO PLAINTIFF’S MOTION
          FOR DECLARATORY AND INJUNCTIVE RELIEF


                                 JOSHUA L. KAUL
                                 Attorney General of Wisconsin

                                 COLIN T. ROTH
                                 Assistant Attorney General
                                 State Bar #1103985

                                 STEVEN C. KILPATRICK
                                 Assistant Attorney General
                                 State Bar #1025452

                                 THOMAS C. BELLAVIA
                                 Assistant Attorney General
                                 State Bar #1030182

                                 GABE JOHNSON-KARP
                                 Assistant Attorney General
                                 State Bar #1084731

                                 Attorneys for Wisconsin Elections
                                 Commission and its members, and
                                 Secretary of State La Follette



     Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 35 Document 98
Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 264-6219 (CTR)
(608) 266-1792 (SCK)
(608) 266-8690 (TCB)
(608) 267-8904 (GJK)
(608) 294-2907 (Fax)
rothct@doj.state.wi.us
kilpatricksc@doj.state.wi.us
bellaviatc@doj.state.wi.us
johnsonkarpg@doj.state.wi.us




       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 35 Document 98
                                        TABLE OF CONTENTS

INTRODUCTION .................................................................................................1

STATEMENT OF THE CASE .............................................................................2

ARGUMENT .........................................................................................................5

        I.       Plaintiff’s federal claims fail as a matter of law. ............................5

                 A.       Plaintiff lacks Article III standing. ........................................6

                          1.       Plaintiff has no legally protected interest. ..................6

                          2.       Plaintiff’s alleged injury is speculative and
                                   conjectural. ....................................................................8

                          3.       Plaintiff’s alleged injury is not redressable. ............. 10

                 B.       Plaintiff’s allegations of state election law violations
                          fail to state an Elections or Electors Clause claim. ........... 11

                 C.       Laches bars Plaintiff’s claims because they rest on
                          guidance given by election officials long ago. ..................... 15

                 D.       The Eleventh Amendment bars Plaintiff’s request that
                          this Court enjoin state officials to comply with state
                          law......................................................................................... 17

        II.      Plaintiff’s underlying state law claims fail, even if this Court
                 were to consider them. ................................................................... 18

                 A.       Plaintiffs identify no Commission guidance that
                          contradicts state law on indefinitely confined voters. ....... 18

                 B.       The Commission properly advised local election
                          officials about the use of absentee ballot drop boxes. ........ 21

                 C.       The Commission properly advised local clerks that
                          they could complete missing address information. ............ 23




                                                          i

          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 3 of 35 Document 98
        III.     The remedy Plaintiff seeks—invalidating the entire
                 statewide presidential election—is unavailable. ......................... 24

                 A.       A federal court may not override a popular
                          presidential election so that a state legislature may
                          make its own choice. ............................................................ 26

                 B.       To the extent Plaintiff seeks to rely on 3 U.S.C. § 2,
                          that statute does not apply to the circumstances
                          presented here. ..................................................................... 28

CONCLUSION ................................................................................................... 30




                                                       ii
          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 4 of 35 Document 98
                                  INTRODUCTION

      Over three million Wisconsin voters cast a ballot for president in the November

general election; Plaintiff Donald Trump received around 20,000 fewer votes than his

opponent. Now, he seeks something unprecedented in our nation’s history. He asks a

federal court to overturn the results of a statewide popular vote and turn the choice

of presidential electors over to the state legislature, disenfranchising millions of

voters and ignoring the state’s chosen method of selecting electors. It would be hard

to imagine more undemocratic relief or a more dramatic intrusion into a state’s

electoral process.

      This case has no business in a federal court. Plaintiff’s basic complaint is that

state election officials failed to comply with state election law. But federal courts have

long recognized that intervening in the state electoral process in situations like these

would seriously damage the federal-state comity on which our system of government

depends. That is why mere violations of state elections law do not equate to federal

constitutional claims, whether under the Electors and Elections Clauses or any

others. Even if they did, those provisions sometimes protect the rights of state

legislatures to set a state’s election laws; private citizens like Plaintiff have no

standing to assert a state legislature’s rights. Similarly, the Eleventh Amendment

bars a federal court from ordering state officials to follow state law, as Plaintiff

requests. And laches merits dismissal of this whole case due to Plaintiff’s inexcusable

decision to wait until now to challenge election administration methods long in place

and publicly known before the November election.




        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 5 of 35 Document 98
      This case should be dismissed for multiple reasons, long before considering

Plaintiff’s meritless quibbles with how state election officials administered state

election law or the undemocratic and unconstitutional remedy he seeks.

                           STATEMENT OF THE CASE

      The Wisconsin Elections Commission (the “Commission”) is responsible for

administering elections in Wisconsin. See Wis. Stat. § 5.05(1). One of the

Commission’s main responsibilities is to           provide guidance      regarding   the

requirements of state election law to local election officials and the voting public.

See, e.g., Wis. Stat. §§ 5.05(12), 7.08(3), 7.08(11). Although the Commission maintains

the statewide list of registered voters (see Wis. Stat. §§ 5.05(15), 6.36), it does not

have a direct role either in issuing in-person and absentee ballots to voters or in

receiving and counting those ballots. That job is left to local election officials at the

county and municipal level. See generally Wis. Stat. §§ 7.10 (county clerk duties), 7.15

(municipal clerk duties), 7.51–7.60 (local canvassing provisions). Once local officials

complete those tasks, they transmit the results to the Commission, which in turn

tallies up the statewide results and certifies them. See Wis. Stat. § 7.70.

      This case involves three pieces of guidance given by the Commission to local

election officials and the voting public related to absentee voting, which hit record

levels in the November election (Ex. 291), presumably due to COVID-19.




      1 Citations to “Ex.” reference the exhibits to Plaintiff’s complaint, filed at
docket entry 12.

                                           2
          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 6 of 35 Document 98
      First, the Commission published guidance in March 2020 about when absentee

voters in Wisconsin may claim to be “indefinitely confined” under Wis. Stat.

§ 6.86(2)(a), a status that relaxes default photo identification requirements for

absentee voting under Wis. Stat. § 6.87(4)(b)2. (Ex. 2.) The Commission emphasized

that voters must make an “individual” decision based on their “current

circumstance[s]” and that the status should “not be used . . . simply as a means to

avoid the photo ID requirement.” (Ex. 2 at 1.) It then noted that “[d]uring the current

public health crisis, many voters of a certain age or in at-risk populations may meet

that standard of indefinitely confined until the crisis abates.” (Ex. 2 at 2.)

      The Wisconsin Supreme Court reviewed this guidance in March, concluding

that it “provides the clarification on the purpose and proper use of the indefinitely

confined status that is required at this time.”2

      Second, in August 2020, the Commission published guidance about the use of

absentee ballot drop boxes. (See generally Ex. 13–14.) It described these as “secure,

locked structure[s] operated by local election officials” that provide a “secure and

convenient means for voters to return their by[-]mail absentee ballot.” (Ex. 14.) The

Commission’s guidance emphasized that drop boxes “must be secured and locked at

all times” and “sealed with one or more tamper evident seals.” (Ex. 13 at 3.) It also

instructed that “[c]hain of custody logs must be completed every time ballots are

collected.” (Ex. 13 at 4.) The use of these drop boxes across Wisconsin received




      2  Order, Jefferson v. Dane Cty., No. 2020AP557-OA (Wis. Mar. 31, 2020),
https://www.wpr.org/sites/default/files/2020ap557-oa_3-31-20_order.pdf.

                                            3
          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 7 of 35 Document 98
significant media attention in the months leading up to the November election.

(Ex. 16, 24–26.) Wisconsin’s state legislative leaders called drop boxes “lawful” and

“wholeheartedly support[ed] voters’ use” of them.3

      Third, back in 2016, the Commission advised local election officials about how

to handle missing address information on absentee ballot witness certifications.4 The

Commission noted that, under Wis. Stat. § 6.87(6d), an absentee ballot may not be

counted if the accompanying witness certification lacks an address. It then advised

that clerks should “take corrective actions in an attempt to remedy a witness address

error.” (Haas Mem. 1.) In the Commission’s view, this would “promote uniformity in

the treatment of absentee ballots statewide.” (Haas Mem. 2.) The Commission

reiterated that guidance before the November 2020 election. (Ex. 35 at 3.)

      Plaintiff alleges that these three pieces of Commission guidance constituted

“ultra vires acts by Wisconsin public officials” that were “inconsistent with state law.”

(Dkt. 1 ¶ 26.) In his view, these alleged state law violations “usurped the Wisconsin

Legislature’s exclusive authority to direct the election for Presidential electors in

Wisconsin” and thereby violated the Electors and Elections Clauses. (Dkt. 1 ¶ 29.)

Those constitutional provisions vest authority in “the Legislature” of each state to



      3  Letter from Misha Tseytlin, Troutman Pepper Hamilton Sanders LLP, to
Maribeth Witzel-Behl, City Clerk, City of Madison (Sept. 25, 2020),
https://www.wpr.org/sites/default/files/september_25_2020_letter_to_city_
clerk_witzel-behl.pdf.
       4 See Memorandum from Michael Haas, Interim Elections Adm’r, Wis.

Elections Comm’n, to Wis. Mun. Clerks & Milwaukee City Elections Comm’n (Oct.
18, 2016), https://elections.wi.gov/sites/elections.wi.gov/files/memo/20/guidance_
insufficient_witness_address_amended_10_1_38089.pdf (“Haas Mem.”).



                                           4
          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 8 of 35 Document 98
regulate “[t]he Times, Places, and Manner of holding Elections for Senators and

Representatives”, U.S. Const. art. I, § 4, cl. 1., and to direct the selection of

presidential electors, U.S. Const. art. II, § 1, cl. 2, respectively.5 To remedy these

alleged violations, Plaintiff seeks: (1) a declaration that the violations occurred and

that they “likely” affected 50,000 ballots; (2) unspecified accompanying injunctive

relief; and (3) an order “remanding” this case to the Wisconsin Legislature for further

action. (Dkt. 1:71–72.)

                                    ARGUMENT

I.    Plaintiff’s federal claims fail as a matter of law.

      Before this Court considers whether state election officials properly applied

state election law, it should dismiss Plaintiff’s federal claims for multiple threshold

reasons. First, Plaintiff lacks Article III standing for his Elections and Electors

Clause claims because they grant no rights to private citizens and Plaintiff alleges a

speculative injury that this Court could not redress. Second, ordinary state law

violations, even if they occurred, cannot support federal constitutional claims. Third,

Plaintiff’s unreasonable delay merits dismissal on laches grounds. Fourth, the

Eleventh Amendment prohibits enjoining state officials to comply with state law.




      5 Plaintiff also mentions in passing First Amendment, equal protection, and
due process claims, but “perfunctory and undeveloped arguments, and arguments
that are unsupported by pertinent authority, are waived (even where those
arguments raise constitutional issues).” White Eagle Co-op. Ass’n v. Conner, 553 F.3d
467, 476 n.6 (7th Cir. 2009) (citation omitted). (Dkt. 1 ¶¶ 23, 29, 199; 6 ¶ 14.)

                                          5
          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 9 of 35 Document 98
      A.     Plaintiff lacks Article III standing.

      Plaintiff’s Elections and Electors Clause claims fail first because he lacks

Article III standing to assert them.

      To establish standing, Plaintiff must show that he “(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3)

that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016). “To establish injury in fact, a plaintiff must show that

he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id.

      These are “not mere pleading requirements but rather an indispensable part

of the plaintiff's case,” and so “each element must be supported in the same way as

any other matter on which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of the litigation.”

Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). “[A]t the final stage, those facts

(if controverted) must be ‘supported adequately by the evidence adduced at trial.’” Id.

             1.     Plaintiff has no legally protected interest.

      Plaintiff—a private citizen—lacks a legally protected interest in the state

legislature’s prerogatives under the Elections and Electors clause.

      Most recently, in Bognet v. Sec’y of the Comm. of Pennsylvania, No. 20-3214,

2020 WL 6686120 (3d Cir., Nov. 13, 2020), the Third Circuit rejected standing based

on claims by a candidate and voters that a state court’s unilateral extension of

Pennsylvania’s statutory absentee ballot receipt deadline violated the Elections and




                                           6
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 10 of 35 Document 98
Electors Clauses. Id. at *4. Just like Plaintiff here, the candidate in Bognet asserted

that his injury derived from his “right to have government administered in

compliance with the Elections Clause and Electors Clause.” Id. at *6. But the Third

Circuit explained that “private plaintiffs lack standing to sue for alleged injuries

attributable to a state government’s violations of the Elections Clause.” Id. The same

is true for Electors Clause claims, given the two provisions’ “considerable similarity.”

Id. at *7. Just like the congressional candidate in Bognet, Plaintiff is also a private

citizen and candidate who has no protected rights under the Elections and Electors

Clauses.

      Plaintiff’s lack of standing can be contrasted with the valid Elections Clause

claim in Arizona State Legislature v. Arizona Indep. Redistricting Comm’n, 576 U.S.

787 (2015). There, the Arizona Legislature challenged a state constitutional

amendment that transferred authority over redistricting from the Legislature to an

independent commission. The Supreme Court held that the state legislature had

standing to assert an Elections Clause claim because it was “an institutional plaintiff

asserting an institutional injury.” Id. at 802. But in another redistricting case

brought by private citizens, Lance v. Coffman, 549 U.S. 437 (2007), the Supreme

Court found no standing to assert an Elections Clause claim. There, “[t]he only injury

plaintiffs allege is that the law—specifically the Elections Clause—has not been

followed,” and that was an “undifferentiated, generalized grievance about the conduct

of government.” Id. at 442.




                                           7
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 11 of 35 Document 98
       Both Arizona State Legislature and Lance underscore why Plaintiff—a private

plaintiff with no institutional interest in the Elections or Electors Clause—offers just

a “generalized grievance” shared with all citizens that cannot support standing.

       Plaintiff’s reliance on Carson v. Simon, 978 F.3d 1051 (8th Cir. 2020), is

unpersuasive. (Dkt. 6 ¶¶ 5–6.) That outlier case should not be followed here because

its terse standing analysis, Carson, 978 F.3d at 1058, did not consider these Supreme

Court cases distinguishing state legislatures—which sometimes have an institutional

interest under the Elections Clause—and private citizens—who categorically do not.

Indeed, Bognet expressly rejected Carson’s standing analysis. See Bognet, 2020 WL

6686120 at *8 n.6; see also King v. Whitmer, No. 20-cv-13134, 2020 WL 7134198, at

*7 (E.D. Mich. Dec. 7, 2020) (rejecting reliance on Carson and dismissing similar

Elections and Electors Clause claims on standing grounds). This Court should follow

Bognet and King and hold that these constitutional provisions do not provide rights

to private citizens like Plaintiff.

              2.     Plaintiff’s alleged injury is speculative and conjectural.

       Even if Plaintiff had a legally protected interest, he fails to carry his

evidentiary burden to show a concrete injury rather than a conjectural one. The

problem here is simple: Plaintiff offers no proof whatsoever of how many votes were

affected in the three categories of alleged state election law violations he identifies.

It is therefore impossible to conclude that he suffered any injury at all.




                                           8
        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 12 of 35 Document 98
      Plaintiff lost the presidential contest in Wisconsin by around 20,000 votes.6 His

theory of injury seems to be that, absent the state law violations he purports to

identify, this 20,000-vote margin would have been eliminated and he would have won.

But he offers nothing more than a guess about the “likely” quantity of affected votes

in his prayer for relief: “[T]he constitutional violations of the Defendants likely

tainted more than 50,000 ballots, a number well in excess of the current estimated

difference between the vote totals for the Republican and Democrat candidates for

President.” (Dkt. 1:72 (emphasis added).)

      There is not a single shred of evidence in Plaintiff’s complaint or its exhibits

showing that 50,000 votes were affected by these alleged state law issues. Nor is there

any evidence that throwing out the affected votes would leave Plaintiff with more

votes than his opponent. Instead, this 50,000-vote figure apparently amounts to a

guess, not evidence of a concrete harm sufficing to prove standing at the merits stage.

      The Third Circuit also recognized this problem in Bognet. There, the candidate-

plaintiff failed to show that a “greater proportion” of the votes he challenged would

have been cast for his opponent or that those votes were “sufficient in number to

change the outcome of the election to [the plaintiff’s] detriment.” Bognet, 2020 WL

6686120 at *8. This case features the same complete lack of evidentiary support—he

offers no facts showing that the state law violations he alleges affected a “greater




      6   Wisconsin Elections Commission, WEC Canvass Reporting System
County by County Report, 2020 General Election, Nov. 30, 2020,
https://elections.wi.gov/sites/elections.wi.gov/files/County%20by%20County%20Repo
rt%20-%20President%20of%20the%20United%20States%20post%20recount.pdf.

                                            9
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 13 of 35 Document 98
proportion” of votes for his opponent than him and that the affected votes were

“sufficient in number to change the outcome.” Id.

      Without any such evidence, Plaintiff fails to carry his burden of proof on this

“indispensable part of [his] case” and thus fails to establish standing. Lujan, 504 U.S.

at 561.

               3.    Plaintiff’s alleged injury is not redressable.

      Plaintiff also cannot show “a likelihood that the requested relief will redress

the alleged injury,” the final injury-in-fact requirement for standing. Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 103 (1998). “Satisfaction of this requirement

ensures that the lawsuit does not entail the issuance of an advisory opinion . . . .” City

of Los Angeles v. Lyons, 461 U.S. 95, 129 (1983).

      The first set of Plaintiff’s requested remedies are purely declaratory and would

not redress his alleged injury—losing the election in Wisconsin. He simply asks for

declarations that constitutional violations occurred and that those violations “likely

tainted” more ballots than separate him from his opponent. (Dkt. 1:71–71.) That

would amount to nothing more than an impermissible advisory opinion, as the

November results would remain in place, leaving Plaintiff with his same injury.7

      Indeed, Plaintiff essentially concedes that this Court cannot redress his

injuries through his odd request that it “[r]emand[ ] this case to the Wisconsin




      7 Although Plaintiff also asks this Court to “enjoin[ ] any actions inconsistent”
with those declaratory judgments, he never specifies what any such injunctive relief
would entail. (Dkt. 1:72.) Even if he had, the Eleventh Amendment would bar
injunctive relief against state officials for violating state law. See infra Argument I.D.

                                           10
          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 14 of 35 Document 98
Legislature to consider the Defendants’ violations of the Electors, Equal Protection

and Due Process Clauses and determine what remedy, if any, the Wisconsin

Legislature should impose within its authority pursuant to the Electors Clause.”

(Dkt. 1:72.) Leaving aside the fact that this Court cannot somehow “remand” an issue

to a state legislature, the request itself acknowledges that this Court cannot issue

relief that would remedy his election loss.

      B.     Plaintiff’s allegations of state election law violations fail to state
             an Elections or Electors Clause claim.

      Plaintiff’s only federal claims invoke the Elections and Electors Clauses.

Setting Plaintiff’s factual allegations aside, those claims fail as a matter of law

because his disagreement with how state officials administered state elections law

does not state a violation of the Elections and Electors Clauses.

      It is black-letter law that “’[a] violation of state law does not state a claim under

§ 1983,’ and, more specifically, ‘a deliberate violation of state election laws by state

election officials does not transgress against the Constitution.’” Shipley v. Chi. Bd. of

Election Comm’rs, 947 F.3d 1056, 1062 (7th Cir. 2020) (citation omitted); see also

Bognet 2020 WL 6686120, *6 (“[F]ederal courts are not venues for plaintiffs to assert

a bare right ‘to have the Government act in accordance with law.” (citation omitted));

Martinez v. Colon, 54 F.3d 980, 989 (1st Cir. 1995) (“[T]he Constitution is not an

empty ledger awaiting the entry of an aggrieved litigant's recitation of alleged state

law violations—no matter how egregious those violations may appear within the local

legal framework.”).




                                           11
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 15 of 35 Document 98
      This non-interference principle rests on a “caution against excessive

entanglement of federal courts in state election matters”:

      The very nature of the federal union contemplates separate functions for
      the states. If every state election irregularity were considered a federal
      constitutional deprivation, federal courts would adjudicate every state
      election dispute, and the elaborate state election contest procedures,
      designed to assure speedy and orderly disposition of the multitudinous
      questions that may arise in the electoral process, would be superseded
      by a section 1983 gloss.

Bodine v. Elkhart Cty. Election Bd., 788 F.2d 1270, 1272 (7th Cir. 1986) (citation

omitted).

      Plaintiff’s theory relies solely on state law claims and thus violates this core

federalism principle. He alleges “a number of ultra vires acts by Wisconsin public

officials charged with administering the election that were inconsistent with state

law.” (Dkt. 1 ¶ 26.) More specifically, Plaintiff alleges that Wisconsin election officials

violated state election law in three ways: that officials issued “guidance [that]

contradicts Wis. Stat. § 6.86(2)(a)” regarding when absentee voters may claim

“indefinite confinement” status (Dkt. 1 ¶ 85); that “all absentee ballots cast at the

illegal, un-manned absentee ballot drop boxes in Wisconsin were cast in direct

contravention of the Wisconsin election code” (Dkt. 1 ¶ 178); and that officials

“engaged in the prohibited practice of ballot tampering by manipulating absentee

ballot envelope certifications in compliance with yet another ultra vires guidance

issued by the Wisconsin Elections Commission which . . . violated state law.” (Dkt. 1

¶ 235.) None of these alleged state law violations can support a federal constitutional

claim under cases like Shipley and Bodine.




                                            12
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 16 of 35 Document 98
      Plaintiff’s contrary position would swallow this fundamental rule of

federalism. In his view, these alleged state law violations “usurped the Wisconsin

Legislature’s exclusive authority to direct the election for Presidential electors in

Wisconsin.” (Dkt. 1 ¶ 29.) That theory proves far too much, as it would convert

virtually any alleged state law violation into a federal constitutional claim. The

general rule that “[a] violation of state law does not state a claim under § 1983,”

Shipley, 947 F.3d at 1062, would no longer have any teeth and losing candidates could

evade it simply by alleging an Elections or Electors Clause violation. That result

would threaten to replace Wisconsin’s “elaborate state election contest procedures”

with federal court intervention in the “multitudinous questions that may arise in the

electoral process,” just as Bodine warned against. 788 F.2d at 1272.

      Indeed, this unpredictable collision between federal and state proceedings can

be seen playing out here and now. This week, President Trump is litigating his

challenge to Wisconsin’s recount results through the “elaborate state election contest

procedures” under Wis. Stat. § 9.01. See Trump v. Biden, No. 20CV7092 (Milwaukee

Cty. Cir. Ct.). The parties here are due to appear before this Court on December 10,

2020, and substantially the same parties are also scheduled to appear in state court

to address the same state law issues, as soon as this Court’s December 10 hearing

ends. At the end of the day (literally), the parties could receive one answer from the

state court and another from this Court. It would be hard to better illustrate the

federalism concerns raised by opening the federal courthouse doors to Plaintiff’s state

election law grievances.




                                          13
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 17 of 35 Document 98
      That is exactly why the Michigan federal court in King just yesterday

dismissed an Elections and Electors Clause claim like this one. There, too, the

plaintiffs alleged that “Defendants violated the Elections Clause and Electors Clause

by deviating from the requirements of the Michigan Election Code.” King, 2020 WL

7134198, at *11. The court recognized that “Plaintiffs’ claims are in fact state law

claims disguised as federal claims” and dismissed them:

      By asking the Court to find that they have made out claims under the
      clauses due to alleged violations of the Michigan Election Code,
      Plaintiffs ask the Court to find that any alleged deviation from state
      election law amounts to a modification of state election law and opens
      the door to federal review. Plaintiffs cite to no case—and this Court
      found none—supporting such an expansive approach.

Id.

      To justify federal court intervention in this state election law dispute, Plaintiff

cites only two inapposite cases: Bush v. Gore, 531 U.S. 98 (2000), and Carson v.

Simon, 978 F.3d 1051, 1060 (8th Cir. 2020). First, Plaintiff relies on Justice

Rehnquist’s concurring opinion in Bush, an opinion that did not garner a majority

and thus has no precedential effect. In any event, Justice Rehnquist addressed

whether a “state court . . . infringed upon the legislature’s authority” by essentially

suspending various state election statutes during the 2000 Florida recount. Bush,

531 U.S. at 114. Plaintiff’s theory here—that state election officials violate the

Electors Clause when they violate state election law—has nothing to do with state

courts expressly modifying state statutes, like in Bush. As for Carson, that case

involved the Minnesota Secretary of State’s attempt to extend an express statutory

deadline for the receipt of mail-in ballots. 978 F.3d 1051, 1060 (8th Cir. 2020).


                                          14
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 18 of 35 Document 98
      Plaintiff here does not allege that Wisconsin officials altered unambiguous

statutory provisions. Instead, he argues that the Commission’s guidance does not

conform to his interpretation of what Wisconsin’s elections laws mean. That is not a

cognizable constitutional claim. Plaintiff’s Elections and Electors Clause claims fail

as a matter of law.

      C.     Laches bars Plaintiff’s claims because they rest on guidance
             given by election officials long ago.

      Even though every single election administration issue about which Plaintiff

complains has been publicly known for months—and in one case, years—he

inexplicitly waited to challenge them until after the November election. This

unreasonable delay merits dismissal on laches grounds, especially since Plaintiff

seeks to disenfranchise Wisconsin voters who already cast their absentee ballots in

reliance on guidance from state election officials.

      “Laches arises when an unwarranted delay in bringing a suit or otherwise

pressing a claim produces prejudice.” Jones v. Markiewicz-Qualkinbush, 842 F.3d

1053, 1060 (7th Cir. 2016) (citation omitted). “The obligation to seek injunctive relief

in a timely manner in the election context is hardly a new concept.” Id. “In the context

of elections, . . . any claim against a state electoral procedure must be expressed

expeditiously.” Fulani v. Hogsett, 917 F.2d 1028, 1031 (7th Cir. 1990).

      As for Plaintiff’s challenge to voters who claimed to be “indefinitely confined,”

he complains about guidance given months ago to local election officials and voters.

(Exs. 2–4.) Indeed, this very issue has been pending before the Wisconsin Supreme




                                          15
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 19 of 35 Document 98
Court since last April.8 The same is true for Plaintiff’s attack on the propriety of local

election officials filling in missing address information on absentee ballot witness

certificates. Local officials did so due to the Commission’s advice from over four years

ago.9 The Commission repeated that guidance back in October of this year. (Ex. 35.)

And Wisconsin’s efforts to set up absentee ballot drop boxes received plenty of public

discussion in the months leading up to the fall election, as Plaintiff himself

acknowledges by citing a plethora of such materials. (Exs. 13–14, 16, 24–26.)

      Plaintiff could have challenged every one of these election administration

methods long before Wisconsin voters cast their ballots. That delay was clearly

unwarranted. If Plaintiff had brought a timely challenge before the election—and

succeeded—Wisconsin voters could have adjusted their understanding of applicable

voting procedures and cast their ballots accordingly. Instead, Plaintiff waited until

after the election and now seeks to pull the rug out from under voters who cannot

recast their ballots. Rewarding this delay would obviously prejudice—indeed,

disenfranchise—the millions of Wisconsin voters who cast their ballots in reliance on

these long-announced election rules. Laches prevents precisely this kind of

gamesmanship by litigants who unreasonably sleep on their rights to the detriment

of the public interest.



      8 See Petitioners’ Initial Brief, Jefferson v. Dane Cty., No. 2020AP557-OA
(Wis.    Apr.      24,     2020),      https://acefiling.wicourts.gov/document/eFiled/
2020AP000557/258987.
      9  See Memorandum from Michael Haas, Interim Elections Adm’r,
Wis. Elections Comm’n, to Wis. Mun. Clerks & Milwaukee City Elections Comm’n
(Oct.   18,    2016),    https://elections.wi.gov/sites/elections.wi.gov/files/memo/20/
guidance_insufficient_witness_address_amended_10_1_38089.pdf.

                                           16
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 20 of 35 Document 98
       Indeed, the Michigan federal court in King dismissed similar election

challenges on laches grounds, where the plaintiffs “could have brought their claims

well in advance of or on Election Day” but did not. 2020 WL 7134198, at *7. The

justification for applying laches was “at its peak,” given that “[w]hile Plaintiffs

delayed, the ballots were cast; the votes were counted; and the results were certified.”

Id. The same is true here.

       D.    The Eleventh Amendment bars Plaintiff’s request that this
             Court enjoin state officials to comply with state law.

       Plaintiff seeks relief based on “ultra vires acts by Wisconsin public officials

charged with administering the election that were inconsistent with state law.”

(Dkt. 1 ¶ 26.) He asks this Court to “enjoin[ ] [Defendants] from further violating the

Wisconsin Election Code.” (Dkt. 6 ¶ 14.) The Eleventh Amendment prohibits this kind

of relief.

       The Eleventh Amendment bars “relief against state officials on the basis of

state law, whether prospective or retroactive.” Pennhurst State School & Hosp. v.

Halderman, 465 U.S. 89, 106 (1984). The Supreme Court has explained that “it is

difficult to think of a greater intrusion on state sovereignty than when a federal court

instructs state officials on how to conform their conduct to state law. Such a result

conflicts directly with the principles of federalism that underlie the Eleventh

Amendment.” Id.; see also Rose v. Bd. of Election Comm’rs for City of Chi., 815 F.3d

372, 375 n.2 (7th Cir. 2016) (“[A]ny argument to the effect that the state did not follow

its own laws is barred by the Eleventh Amendment.”).




                                           17
        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 21 of 35 Document 98
       Plaintiff’s federal constitutional claims turn entirely on his allegations that

state election officials improperly administered state election law. As explained

above, his Elections and Electors Clause claim turns on purported violations of state

election law regarding voters’ indefinite confinement status (Dkt. 1 ¶¶ 83–108),

absentee ballot drop boxes (Dkt. 1 ¶¶ 174–215), and clerks filling in missing address

information on absentee ballot envelopes (Dkt. 1 ¶¶ 235–80). A federal court

injunction against state election officials for these alleged violations of state election

law would create the exact federalism problem against which the Eleventh

Amendment guards.

II.    Plaintiff’s underlying state law claims fail, even if this Court were to
       consider them.

       This Court should decline to reach the merits of Plaintiff’s state law claims for

all the reasons discussed above. But even if it were to glance at these claims, none of

them add up to violations of state law that suffice to reverse the election results.

       A.     Plaintiffs identify no Commission guidance that contradicts
              state law on indefinitely confined voters.

       Plaintiff’s first set of claims surrounds a state law provision that allows voters

to cast absentee ballots without meeting ordinary photo identification requirements.

(Dkt. 1 ¶¶ 83–108.) To do so, the voter must claim to be “indefinitely confined because

of age, physical illness or infirmity or . . . disabled for an indefinite period.” Wis. Stat.

§ 6.86(2)(a). That status entitles the voter to provide a signed statement attesting to

their name and address, “in lieu of providing proof of identification.” Wis. Stat.

§ 6.87(4)(b)2. Plaintiff alleges that, on March 29, 2020, the Commission issued



                                             18
        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 22 of 35 Document 98
incorrect guidance regarding how the COVID-19 pandemic interacted with these

provisions. (Dkt. 1 ¶¶ 84–86.) Specifically, he asserts that the Commission’s guidance

“plainly conveyed . . . that the COVID-19 pandemic alone” sufficed to claim indefinite

confinement status. (Dkt. 1 ¶ 86.)

       That mischaracterizes what the Commission said. The Commission made clear

that the pandemic could have an effect on a voter’s indefinite confinement status only

if an individual voter’s age or health condition, the very factors listed in the statute,

confined them to their home: “[d]uring the current public health crisis, many voters

of a certain age or in at-risk populations may meet that standard of indefinitely

confined until the crisis abates.” (Ex. 2 at 2.) And the Commission warned against

misuse of the status: “Indefinitely confined status shall not be used by electors simply

as a means to avoid the photo ID requirement without regard to whether they are

indefinitely confined because of age, physical illness, infirmity or disability. . . . We

understand the concern over the use of indefinitely confined status and do not

condone abuse of that option . . . .” (Ex. 2 at 1–2.)

       That advice was entirely appropriate and consistent with applicable state law.

The Commission did not advise that any particular populations necessarily would

satisfy the indefinite confinement conditions. Instead, it emphasized that some

individuals may satisfy the criteria. And that is obviously true. Because COVID-19 is

more deadly among certain age groups and people with certain pre-existing

conditions, certain voters may indeed need to drastically limit—if not entirely cease—

leaving their homes until the pandemic subsides.




                                            19
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 23 of 35 Document 98
      Plaintiff also wrongly asserts that the Commission improperly advised that

a voter’s indefinite confinement status could never be “check[ed] or challenge[d].”

(Dkt. 1 ¶ 89.) To the contrary, the Commission expressly advised that “the municipal

clerk shall remove the name of any elector from the list of indefinitely confined

electors upon receipt of reliable information that an elector no longer qualifies for

that designation and service.” (Ex. 2 at 3.)

      Perhaps most damaging to Plaintiff’s critique of the Commission’s March 29,

2020, guidance, the Wisconsin Supreme Court has already reviewed that guidance

and approved it. Again, back in March, soon after local officials issued separate

comments about which Plaintiff also complains (Dkt. 1 ¶ 92–93 Ex. 3), plaintiffs sued

those officials in the Wisconsin Supreme Court. See Jefferson v. Dane Cty.,

No. 2020AP557-OA (Wis. Sup. Ct.). After those locals’ comments, the Commission

issued the March 29 guidance at issue here.

      In a March 31, 2020, order, the Wisconsin Supreme Court noted that “WEC

has met and has issued guidance on the proper use of indefinitely confined status

under Wis. Stat. § 6.86(2) in its March 29, 2020 publication, ‘Guidance for Indefinitely

Confined Electors COVID-19.’” See supra n.1 at 2. The court “conclude[d] that the

WEC’s guidance quoted above provides the clarification on the purpose and proper

use of the indefinitely confined status that is required at this time.” Id. And the court

enjoined a local election official from providing any further guidance inconsistent

with the Commission’s. Id.




                                           20
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 24 of 35 Document 98
      Plaintiff also offers no proof of a single voter who cast a ballot in the general

election who did not qualify for indefinite confinement status. Instead, he simply

points to the Commission’s (accurate) guidance and observes that the number of

voters identified as indefinitely confined increased from around 72,000 in 2019 to

roughly 244,000 in November 2020. (Dkt. 1 ¶ 106.)        Plaintiff forgets that far more

people voted in November 2020 than any election in 2019, and so it is unsurprising

that the numbers rose in 2020. He offers no evidence that the percentage of

indefinitely confined voters was proportionately greater in 2020, much less in excess

of the amount of voters who, in the face of a pandemic, would appropriately determine

that they were indefinitely confined due to age or a health condition.

      B.     The Commission properly advised local election officials about
             the use of absentee ballot drop boxes.

      Next, Plaintiffs attack the use of drop boxes to collect absentee ballots. (Dkt. 1

¶¶ 174–215.) They say that Wis. Stat. § 6.87(4) prevents the use of this common ballot

collection technique, one that courts have repeatedly affirmed in recent weeks.10

Justice Gorsuch recently praised Wisconsin’s robust use of drop boxes:

      Returning an absentee ballot in Wisconsin is also easy . . . . Until election
      day, voters may, for example, hand-deliver their absentee ballots to the
      municipal clerk’s office or other designated site, or they may place their
      absentee ballots in a secure absentee ballot drop box. Some absentee
      ballot drop boxes are located outdoors, either for drive-through or walk-

      10 See e.g. Donald J. Trump for Pres., Inc., v. Boockvar, No. 20-cv-966, 2020 WL
5997680, *40–46, *51 (W.D. Pa. Oct. 10, 2020) (Pennsylvania’s use of “unmanned drop
boxes” did not violate federal equal protection or substantive due process rights);
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345, 357, 361 (Pa. 2020)
(rejecting challenge to use of drop boxes”); Bolus v. Boockvar, No. 3:20-CV-01882,
2020 WL 6880960, at *5 & n.4 (M.D. Pa. Oct. 27, 2020) (finding use of drop boxes does
not violate federal constitutional rights).

                                           21
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 25 of 35 Document 98
      up access, and some are indoors at a location like a municipal clerk’s
      office. . . . The Wisconsin Elections Commission has made federal grant
      money available to local municipalities to purchase additional absentee
      ballot drop boxes to accommodate expanded absentee voting.

Democratic Nat’l Comm. v. Wis. State Legislature, No. 20A66, 2020 WL 6275871 (U.S.

Oct. 26, 2020) (Gorsuch J., concurring). Even state legislative leaders, including the

Assembly Speaker and Senate Majority Leader, called drop boxes “lawful” and

“wholeheartedly support voters’ use” of them.11

      Those drop boxes are indeed lawful. Plaintiff’s argument misconstrues Wis.

Stat. § 6.87(4)(b)1., which provides that absentee ballots “shall be mailed by the

elector, or delivered in person, to the municipal clerk issuing the ballot or ballots.”

Plaintiff assumes that this creates an exclusive method of “in person” delivery:

dropping off the ballot at the clerk’s office or home (which is where some municipal

clerks operate). But if dropping off a ballot at the clerk’s office is acceptable, there is

no good reason to conclude that dropping off the ballot at another place designated

by the clerk is not. And as for Plaintiff’s concerns about security and uniformity, the

Commission provided detailed statewide guidance about how to use drop boxes in a

secure and uniform fashion. (Ex. 13–14.)

      And as with his claim about indefinitely confined voters, Plaintiff offers no

evidence to quantify how many absentee ballots were deposited in drop boxes. It is

therefore sheer speculation for Plaintiff to conclude that invalidating them would




      11 Letter from Misha Tseytlin to Maribeth Witzel-Behl, City Clerk, City of
Madison (Sept. 25, 2020), https://www.wpr.org/sites/default/files/september_25_
2020_letter_to_city_clerk_witzel-behl.pdf.

                                            22
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 26 of 35 Document 98
change the election results. That is doubly true because drop boxes were used both in

counties that Plaintiff won and those that he did not.12 Plaintiff does not show that

discarding all drop box votes would reduce his opponent’s vote total more than his.

       C.     The Commission properly advised local clerks that they could
              complete missing address information.

       Plaintiff’s last complaint is with local election clerks who filled in missing

address information on absentee ballot witness certifications, as the Commission

advised them to do. (Dkt. 1 ¶¶ 235–80.) Wisconsin law provides that an absentee

voter must, after placing her voted ballot in the ballot envelope, complete a

certification in the presence of a witness. Wis. Stat. § 6.87(2), (4)(b)1. This

certification must be accompanied by a witness signature and address. Wis. Stat.

§ 6.87(2). “If a certificate is missing the address of a witness, the ballot may not be

counted.” Wis. Stat. § 6.87(6d). Moreover, if a clerk receives an absentee ballot “with

an improperly completed certificate or with no certificate,” the clerk may return the

ballot to the voter for correction. Wis. Stat. § 6.87(9).

       Plaintiff would add a new rule to section 6.87: that an absentee ballot must not

be counted if certificate is missing address information or if election officials wrote in

any missing information themselves. But he offers no convincing reason to read any

such rule into the statute. Instead, he misreads Wis. Stat. § 6.87(9), arguing that

because the statute allows clerks to return incomplete ballots to voters for correction,




       12For instance, Plaintiff highlights a drop box located in Hayward, Wisconsin,
located in Sawyer County—a county in which Plaintiff received more votes than his
opponent. See supra fn. 6 at 3.

                                            23
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 27 of 35 Document 98
it thereby prohibits clerks from completing missing address information themselves.

But no such prohibition exists in the statute’s plain text.

       The Commission’s reading is more appropriate. Upon receiving an absentee

ballot with incomplete address information, possibly weeks before election day, a

clerk need not sit on her hands knowing the ballot will not be counted. Rather, the

clerk “may” return the ballot to the voter. In many cases, a ballot may be incomplete

in a way that a clerk could not cure without returning the ballot to the voter: the voter

signature is missing, the witness signature is missing, the witness name is missing,

and so on. The allowance provided by section 6.87(9), expressed in permissive terms,

merely confirms that the clerk need not simply accept a deficient certificate as-is.

What it does not say is that all other methods for curing certificates are forbidden.

       Leaving aside the merits, Plaintiff again offers no evidence about how many

absentee ballots exist on which clerks filled in missing address information. So, once

more, there is no basis to conclude that invalidating ballots in this category would

change the election results.

                                     *     *      *

       None of Plaintiff’s state law claims have any merit and, equally important, he

offers no evidence to show that invalidating ballots in these categories would

eliminate his 20,000-vote deficit. These claims provide no basis for relief.

III.   The remedy Plaintiff seeks—invalidating the entire statewide
       presidential election—is unavailable.

       Even if Plaintiff could state a valid federal claim and had offered evidence to

support it, he seeks an unavailable and unconstitutional remedy. Plaintiff purports


                                           24
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 28 of 35 Document 98
to ask this Court to do no more than to rule on certain allegations that Wisconsin

election officials, in administering the November election, violated certain provisions

of Wisconsin’s election code. (Dkt. 1 ¶¶ 26–30.) But he also asks the Court “to

immediately remand this matter to the Wisconsin Legislature to review the nature

and scope of the infringement declared and determine the appropriate remedy for the

constitutional violation(s) established, including any impact upon the allocation of

Presidential electors for the State of Wisconsin.” (Dkt. 1 ¶ 31.) That amounts to a

request for this Court to allow the Wisconsin Legislature to discard the popular

Presidential election result and directly appoint a slate of presidential electors of its

own choosing.

       Such relief would be procedurally unprecedented, substantively extraordinary,

and unconstitutional. Plaintiff points to the role of state legislatures under Article II,

§ 1, which suggests an intent to rely on 3 U.S.C. § 2, a never-before-used statute that

allows a state to appoint its electors on a date later than the national election day.

But both Article II and 3 U.S.C. § 2 must be construed consistent with the

constitutional requirement of due process. To retroactively override Wisconsin’s

statutorily designated method for choosing presidential electors after the election has

taken place, as Plaintiff seeks, would disenfranchise the more than 3.2 million

Wisconsinites who voted in that election, in stark violation of due process.

       As the Pennsylvania Supreme Court rightly put it recently, “there is no basis

in law by which the courts may . . . ignore the results of an election and recommit the

choice to the [the state legislature] to substitute its preferred slate of electors for the




                                            25
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 29 of 35 Document 98
one chosen by a majority of [the state’s] voters.” Kelly v. Commonwealth of

Pennsylvania, No. 68 MAP 2020, 2020 WL 7018314, at *3 (Pa. Nov. 28, 2020).

      A.     A federal court may not override a popular presidential
             election so that a state legislature may make its own choice.

      The U.S. Constitution provides that each state shall appoint its presidential

electors “in such Manner as the Legislature thereof may direct.” Art. II, § 1. In

accordance with that provision, the Wisconsin Legislature has directed by statute

that Wisconsin’s presidential electors shall be appointed by popular election:

      By general ballot at the general election for choosing the president and
      vice president of the United States there shall be elected as many
      electors of president and vice president as this state is entitled to elect
      senators and representatives in congress. A vote for the president and
      vice president nominations of any party is a vote for the electors of the
      nominees.

Wis. Stat. § 8.25(1); see also Wis. Stat. §§ 5.10, 5.64(1)(em). The November 3, 2020,

presidential election was conducted via popular vote in furtherance of that legislative

directive. Having now been carried out, that directive cannot be retroactively undone

by this Court or the Wisconsin Legislature based on Article II.

      Although Article II, § 1, gives each state legislature broad authority to initially

direct the manner in which that state’s presidential electors shall be appointed, once

a state legislature has directed that the electors shall be appointed by popular

election, the people’s “right to vote as the legislature has prescribed is fundamental.”

Bush, 531 U.S. at 104 (per curiam). That fundamental right to vote includes “the right

of qualified voters within a state to cast their ballots and have them counted.” United

States v. Classic, 313 U.S. 299, 315 (1941).



                                          26
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 30 of 35 Document 98
      In addition, it is well established that Article II does not give a state legislature

absolute power to regulate the appointment of presidential electors in any way it

pleases, because that power is granted “subject to the limitation that [it] may not be

exercised in a way that violates other specific provisions of the Constitution,”

including provisions that protect the fundamental right to vote. Williams v. Rhodes,

393 U.S. 23, 29 (1968). Accordingly, where a state legislature has provided for

presidential electors to be chosen by popular vote, it may not impose burdens on the

right to vote that violate the Equal Protection Clause of the Fourteenth Amendment.

Id. By the same logic, a state legislature that has directed popular election of

presidential electors also cannot thereafter regulate such elections in a way that

would violate the Due Process Clause of the Fourteenth Amendment.

      It is hard to imagine a burden on the fundamental right to vote greater than

the complete invalidation of a popular election that has already taken place, and the

retroactive declaration of a winner by legislative fiat. While Article II allows a state

legislature to change a previously prescribed method for choosing the state’s electors,

it cannot make such a change under circumstances in which the change would violate

the due process rights of voters. Accordingly, for future elections, the Wisconsin

Legislature could amend the existing statutes so as to direct a change from popular

election to some other method, including direct legislative appointment of

presidential electors. But Article II does not authorize a federal court to invalidate

the results of a popular election so that a state legislature can select a new method of

picking presidential electors after an election has occurred.




                                           27
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 31 of 35 Document 98
       Contrary to Plaintiff’s suggestion, therefore, direct appointment of electors by

the Wisconsin Legislature is not an available remedy for alleged violations of state

election statutes by state election officials.

       B.     To the extent Plaintiff seeks to rely on 3 U.S.C. § 2, that
              statute does not apply to the circumstances presented here.

       The “remand” to the Wisconsin Legislature that Plaintiff requests also

suggests an intent to rely on 3 U.S.C. § 2, which provides that, “[w]henever any

State has held an election for the purpose of choosing electors, and has failed to make

a choice on the day prescribed by law, the electors may be appointed on a subsequent

day in such a manner as the legislature of such State may direct.” 3 U.S.C. § 2. To

the extent Plaintiff is really arguing that, because of the procedural irregularities he

purports to identify, Wisconsin “failed to make a choice” of its presidential electors

and, therefore, the Wisconsin Legislature may now appoint those electors itself, he is

wrong. Such a reading of 3 U.S.C. § 2 would raise serious doubts about its

constitutionality, and the statutory language is readily susceptible to a less

problematic interpretation.

       Under Plaintiff’s apparent view, 3 U.S.C. § 2 allows a state legislature to step

in even when a state conducts a popular presidential election on election day, just

because post-election litigation challenges the validity of certain votes. There would

be grave doubts, however, about the constitutionality of a statute that would allow a

state legislature, whenever popular election results are disputed, to simply replace

the popular choice with its own slate of electors. Such an unreasonable outcome would




                                            28
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 32 of 35 Document 98
disenfranchise everyone who already voted and violate due process, as discussed

above. That interpretation of 3 U.S.C. § 2 cannot be correct.

      The better reading of the statute applies only to true election day “failures”

where some extraordinary occurrence prevents the state from completing its electoral

process on election day—consider, for example, a statewide natural disaster or

similar emergency that prevents all election day voting. Then the state may complete

the appointment of its electors on a later date. Applying the statute only when wide

swaths of the public could not vote due to something akin to an “act of god” avoids the

constitutional due process concerns described above.

      That approach is also more consistent with the statute’s legislative purpose. It

arose when Congress established a national election date in 1845. Act of Jan. 23,

1845, 5 Stat. 721 (1845) (codified at 3 U.S.C. § 1). Congress recognized that, in states

that adopt a popular vote, any runoffs might make it impossible to select electors on

that date. See Cong. Globe, 28th Cong., 2d Sess. 10, 14 (1844) (remarks of Rep. Hale).

It was similarly noted that natural disasters or extreme weather might interfere with

an election on election day. Id. at 15 (statement of Rep. Chilton). To ensure that such

reasons would not cause a state to forfeit its electors by failing to complete the

appointment process on election day, Congress enacted the provision now codified at

3 U.S.C. § 2. See Michael T. Morley, “Postponing Federal Elections Due to Election

Emergencies,” 77 Washington & Lee Law Review Online 179, 188–89 (2020).

      Here, it is undisputed that Wisconsin held its popular vote on November 3,

2020, and therefore it “[made] a choice on the day prescribed by law.” To be sure, it




                                          29
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 33 of 35 Document 98
may take some time to count and recount ballots and complete related state court

litigation. But Plaintiff’s challenge to the validity of certain votes does not mean

Wisconsin “failed” to select its presidential electors on that day, as contemplated by

3 U.S.C. § 2. Where the state legislature has given the people the right to vote for

President, and where the people have exercised that fundamental right, the goal of

any subsequent election dispute in the courts is simply to determine whom the people

have chosen, not to retroactively override their choice by turning it over to the state

legislature.

                                   CONCLUSION

      Defendants’ motion to dismiss should be granted and Plaintiffs’ motion for

expedited declaratory and injunctive relief should be denied.

                                        Respectfully submitted,

                                        JOSHUA L. KAUL
                                        Attorney General of Wisconsin

                                        Electronically signed by:
                                        s/Colin T. Roth
                                        COLIN T. ROTH
                                        Assistant Attorney General
                                        State Bar #1103985

                                        STEVEN C. KILPATRICK
                                        Assistant Attorney General
                                        State Bar #1025452

                                        THOMAS C. BELLAVIA
                                        Assistant Attorney General
                                        State Bar #1030182

                                        GABE JOHNSON-KARP
                                        Assistant Attorney General
                                        State Bar #1084731




                                          30
       Case 2:20-cv-01785-BHL Filed 12/08/20 Page 34 of 35 Document 98
                                  Attorneys for Wisconsin Elections
                                  Commission and its members, and
                                  Secretary of State La Follette

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 264-6219 (CTR)
(608) 266-1792 (SCK)
(608) 266-8690 (TCB)
(608) 267-8904 (GJK)
(608) 294-2907 (Fax)
rothct@doj.state.wi.us
kilpatricksc@doj.state.wi.us
bellaviatc@doj.state.wi.us
johnsonkarpg@doj.state.wi.us




                                    31
      Case 2:20-cv-01785-BHL Filed 12/08/20 Page 35 of 35 Document 98
